Citation Nr: 0126358	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  95-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a thymoma, claimed 
as soft-tissue sarcoma, as secondary to exposure to an 
herbicide agent.

2.  Entitlement to service connection for Non-Hodgkin's 
lymphoma as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife





ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969, with one year and fifteen days of that service 
performed in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, among other things, 
denied service connection for a thymoma, claimed as a soft-
tissue sarcoma, as secondary to exposure to an herbicidal 
agent, specifically, Agent Orange, and from a June 1999 
rating decision of the same RO which denied service 
connection for Non-Hodgkin's lymphoma as secondary to 
exposure to Agent Orange.  The Board notes that this matter 
has a lengthy procedural history, having been before the 
Board thrice prior to this occasion and each time having been 
remanded for additional development.  Most recently, the 
Board remanded this case in November 1999, in order for the 
RO to obtain all relevant pathology materials obtained in a 
1983 thymectomy so that said materials could to be sent to 
the Armed Forces Institute of Pathology (AFIP) for an opinion 
as to the nature of the materials and possible etiology.  In 
accordance therewith, the RO obtained the requested materials 
and the Board requested a review and opinion by AFIP as 
described above.  AFIP submitted a report to the Board in May 
2001, a copy of which was sent to the veteran's 
representative in August 2001.  Following receipt of the AFIP 
report, the veteran submitted additional medical treatment 
records dated from November 2000 through June 2001, and 
waived review by the Agency of Original Jurisdiction.  
Therefore, this matter is properly before the Board for 
adjudication.

The Board further notes that subsequent to its most recent 
remand, the Board sent a letter to the veteran in November 
1999, requesting clarification as to a possible request to 
review the Board's November 1998 decision for clear and 
unmistakable error.  The veteran responded in December 1999, 
that he did not desire to pursue a claim of clear and 
unmistakable error.  Accordingly, the only issues before the 
Board are the service connection issues identified above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served over ninety days in the Republic of 
Vietnam in 1968 and 1969, and is presumed to have been 
exposed to a herbicide agent used in support of the United 
States and allied military operations.

3.  A thymoma removed from the veteran's thoracic thymus in 
1983 showed no clinical signs of lymphoma.

4.  A thymoma is not regarded as a soft-tissue sarcoma.

5. The first diagnosis of lymphoma was made in April 2001.

6.   The veteran has non-Hodgkin's lymphoma.


CONCLUSION OF LAW

1.  A thymoma was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred as a 
result of exposure to an herbicide agent during active 
service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  Non-Hodgkin's lymphoma is presumed to have been incurred 
as a result of exposure to an herbicide agent during active 
service in the Republic of Vietnam. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  By virtue of the Statement 
of the Case and Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims.  The veteran was afforded VA examination 
and the RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  Additionally, an independent medical opinion 
was sought from the Armed Forces Institute of Pathology in 
an effort to determine the properties of the veteran's 
thymoma and resolve all questions regarding the lack of 
evidence showing a medical diagnosis of either soft-tissue 
sarcoma or Non-Hodgkin's lymphoma.  The veteran was also 
given the opportunity to appear and testify before a member 
of the Board to advance any and all arguments in favor of 
his claims, which he did in May 1998, with his wife, who 
gave testimony in light of her background as a registered 
nurse.



I.  Background

The evidence of record reveals that the veteran served in the 
Republic of Vietnam in 1968 and 1969 and performed the duties 
of a helicopter mechanic.  Under the Agent Orange Act of 
1991, the veteran is presumed to have been exposed to an 
herbicide agent known as Agent Orange during his service in 
the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  During service, the veteran did not have any 
complaints associated with his current disorders.

In February 1983, the veteran underwent mediasternotomy and 
thymectomy following complaints of chest and back pain.  The 
pathology report revealed that the excised material was a 
thymoma composed of sheets of lymphocytes that were 
considered to be somewhat irregular in arrangement.  There 
were intervening pale cells as well as Hassall's corpuscles 
and some fibrous tissue and a lymph node were attached the 
tumor.  The tumor was noted to contain a necrotic focus 
surrounded by nonspecific granulation tissue and some 
lymphoid tissue and squamous cells were noted to be trapped 
in the fibrous tissue.  Accordingly, the veteran was 
diagnosed as having a thymoma of the thoracic thymus and it 
was noted that there was nothing to indicate malignancy.

Although there were no clinical signs of malignancy in 1983, 
the veteran's VA treating physician determined that radiation 
of the thymus was warranted because the thymoma was tightly 
adhered to adjacent tissue and one place in the tumor capsule 
had been invaded.  The physician noted that a thymoma closely 
resembled a lymphosarcoma in architecture and were often 
designated as lymphosarcomas because of their reaction to x-
rays.  Notwithstanding the finding of no malignancy, the 
veteran's VA treating physician stated in a report that even 
apparently benign thymoma were capable of metastases.  
Consequently, the veteran underwent radiation therapy.



The veteran has maintained that the thymoma removed in 1983 
was either a soft-tissue sarcoma or Non-Hodgkin's lymphoma as 
a result of his exposure to Agent Orange while serving in the 
Republic of Vietnam.  The veteran's wife, who is a retired 
registered nurse, testified that she was informed at the time 
of the thymectomy that the veteran had a malignant cancer and 
that was why radiation therapy was required.  The veteran and 
his wife have written numerous letters and submitted medical 
text regarding the meaning of the term, "thymoma," and have 
insisted that radiation therapy would not have been employed 
had the veteran not had a malignant tumor.  They have also 
insisted that the veteran's deterioration in health has been 
a result of Non-Hodgkin's lymphoma notwithstanding a 
diagnosis of myasthenia gravis.

The Board notes that the testimony and assertions made in 
letters by the veteran's wife, but her opinion as to the 
nature of the veteran's thymoma is in direct contradiction to 
pathology reports and treatment records.  Specifically, the 
veteran's treatment records throughout the 1980's and 1990's 
are void of a diagnosis of either soft-tissue sarcoma or Non-
Hodgkin's lymphoma. 

The veteran's treatment records throughout the 1980's and 
1990's show continued treatment for weakness and generalized 
muscle fatigue associated with myasthenia gravis.  It is not 
until early 2000 when the veteran presented for treatment 
with a complaint of a lump in his left upper cervical lymph 
node that a possible diagnosis of lymphoma is referenced.  In 
July 2000, it was noted that malignancy needed to be ruled 
out.  In August 2000, a biopsy report showed a cyst with 
exudate and an assessment of a possible necrotic node.  In 
November 2000, additional clinical testing was requested as 
the cervical node was determined to be a recurrence of the 
thymoma or an underlying Non-Hodgkin's lymphoma.  A bone 
marrow biopsy performed in December 2000 revealed reactive 
lymphocytes, but no lymphoma.  



Computerized tomography (CT) of the abdomen and pelvis 
performed in early March 2001 showed increased lymph node 
size and increasing splenomegaly compared to a previous CT-
scan performed in December 2000, suggesting the presence of 
lymphoma.  As such, additional diagnostic work-up was 
recommended.  In mid-March 2001, the veteran's VA treating 
oncologist stated in a letter to treatment facilities that 
the veteran was being treated at the Richmond VAMC with 
chemotherapy for B-cell lymphoma and that she should be 
contacted if he presented for treatment.  And, in April 2001, 
the first diagnosis of Stage IV B-Cell lymphoma appears in 
the veteran's treatment records.  Treatment records dated in 
June 2001 reflect a fifth cycle of chemotherapy due to Stage 
IV lymphoma, non-cell, Non-Hodgkin's, involving multiple 
areas.

While the veteran was being treated for this new diagnosis of 
lymphoma, the Board was requesting that an expert at the 
Armed Forces Institute of Pathology review slides and 
paraffin blocks of the veteran's thymoma excised in 1983.  In 
May 2001, AFIP concluded that the veteran's thymoma was 
regarded as an epithelial neoplasm with no evidence of 
lymphoma.  AFIP also stated that a thymoma is not regarded as 
a soft-tissue sarcoma.  The report concluded that it was not 
possible to determine a date of origin or any possible 
etiologic factors for the lesion based on the examination of 
the specimen.  Additionally, AFIP reviewed its database of 
nearly two million cases of Vietnam veterans compiled from 
1970 to the present and found only nine individuals who had a 
diagnosis of thymoma or thymic carcinoma.

II.  Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
With regard to disabilities a veteran 



attributes to exposure to Agent Orange, the law provides 
that for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
May 7, 1975, service connection may be presumed for certain 
diseases enumerated by statute and regulations that become 
manifest within a particular period, if any such period is 
prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a 
veteran is found to have been exposed and/or presumed to 
have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers; and, soft-tissue 
sarcoma 38 C.F.R. § 3.309(e).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

III.  Analysis and Conclusions

Based on the evidence as outlined above, the Board finds 
that at no time has there been a diagnosis of soft-tissue 
sarcoma.  The medical evidence specifically shows that a 
thymoma is not regarded as a soft-tissue sarcoma.  The 
veteran's thymoma excised in 1983 was determined to be 
benign and at no time has there been evidence of a soft-
tissue sarcoma.  The Board also finds the AFIP report 
compelling regarding the statistical improbability that a 
thymoma is related to exposure to an herbicide agent in the 
Republic of Vietnam, i.e.:  the fact that only nine Vietnam 
veterans in a pool of approximately two million have been 
diagnosed with a thymoma.  

Although the Board finds the testimony and assertions of the 
veteran and his wife to be credible, they do no rise to the 
level of presenting a reasonable doubt.  The medical 
treatment records, including pathology reports, and the AFIP 
report are consistent.  As such, the veteran's assertions, 
and even those of his wife who is a medical professional, do 
not create an approximate balance of positive and negative 
evidence because the are not founded on actual clinical 
testing.  Accordingly, the veteran's claim for service 
connection for a thymoma, claimed as a soft-tissue sarcoma, 
secondary to exposure to an herbicide agent is hereby 
denied.

As outlined above, the veteran's treatment records in the 
1980's and 1990's did not contain a diagnosis of Non-
Hodgkin's lymphoma.  The analysis performed at AFIP of the 
excised material also showed no evidence of lymphoma.  It 
was not until April 2001, that the veteran's treatment 
records revealed a diagnosis of lymphoma, subsequently 
identified as Non-Hodgkin's lymphoma.  

Notwithstanding the time of the diagnosis, the Board 
acknowledges that the veteran is currently diagnosed as 
having Non-Hodgkin's lymphoma.  Accordingly, because the 
veteran served in the Republic of Vietnam for over ninety 
days in 1968 and 1969, and is presumed to have been exposed 
to an herbicide agent during that service as there is no 
evidence to rebut such a presumption, the veteran's Non-
Hodgkin's lymphoma is presumed to be a result of exposure to 
an herbicide agent during his active service in the Republic 
of Vietnam.  Therefore, service connection for Non-Hodgkin's 
lymphoma is hereby granted.




ORDER

Service connection for a thymoma, claimed as a soft-tissue 
sarcoma, secondary to exposure to an herbicide agent is 
denied.

Service connection for Non-Hodgkin's lymphoma secondary to 
exposure to an herbicide agent is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

